      Case 2:19-cv-03182-GMS Document 152 Filed 07/14/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Christina M. Madsen,                             No. CV-19-03182-PHX-GMS
10                 Plaintiff,                         ORDER
11   v.
12   City of Phoenix, et al.,
13               Defendants.
14   Michael Graci,
15                         Cross-Claimant,
16   v.
17   City of Phoenix,
18                         Cross-Defendant.
19   Michael Graci,
20                         Counter-Claimant,
21   v.
22   Christina Madsen,
23                         Counter-Defendant.
24
25
26         Pursuant to the parties’ Partial Stipulation to Dismiss (Doc. 151),
27         IT IS HEREBY ORDERED that the Partial Stipulation to Dismiss is granted as
28   follows:
      Case 2:19-cv-03182-GMS Document 152 Filed 07/14/20 Page 2 of 3



 1          1.     Count Three (42 U.S.C. § 1983) of Plaintiff Christina Madsen’s First
 2   Amended Complaint (Doc. 4) (“Madsen’s Complaint”) against all Defendants is dismissed
 3   without prejudice;
 4          2.     Count Five (Intentional Interference with Contract and Contractual
 5   Relations) of Doc. 4, Madsen’s Complaint, against Defendant Ostreicher is dismissed with
 6   prejudice;
 7          3.     Count Six (Defamation) of Doc. 4, Madsen’s Complaint against Defendant
 8
     Graci is dismissed with prejudice;
 9
            4.     Count Three (Intentional Interference with Contract and Contractual
10
      Relations) of Cross-Claimant/Counter-Claimant Michael Graci’s Cross-Claim/Counter-
11
      Claim (Doc. 16) (Graci’s “Cross-Claim/Counter-Claim”) against Cross-Defendant
12
      Madsen is dismissed with prejudice; and
13
            5.     Count Four (42 U.S.C. § 1983) of Graci’s Cross-Claim/Counter-Claim
14
     against Counter-Defendant Madsen is dismissed with prejudice.
15
            IT IS FURTHER ORDERED that with regard to the dismissals set forth above,
16
     each of the Parties to the dismissals will bear their own attorneys’ fees and costs.
17
            IT IS FURTHER ORDERED that with these dismissals, the only remaining
18
19   parties to this litigation are: Plaintiff Christina Madsen, Cross-Claimant Michael Graci,

20   and Defendant/Cross-Defendant City of Phoenix. Defendant Michael Graci, Defendant

21   Deborah Ostreicher, and Counter-Defendant Christina Madsen are no longer parties to this

22   litigation.

23          IT IS FURTHER ORDERED that the only remaining causes of action are:
24          1.     Count One (Title VII – Sex Discrimination) in Madsen’s Complaint;
25          2.     Count Two (Title VII – Retaliation) in Madsen’s Complaint;
26          3.     Count Four (A.R.S. § 41-1463(B)(1) – Sex Discrimination) in Madsen’s
27   Complaint;
28          4.     Count One (Title VII – Hostile Work Environment-Sexual Harassment ) of


                                                 -2-
      Case 2:19-cv-03182-GMS Document 152 Filed 07/14/20 Page 3 of 3



 1   Graci’s Cross-Claim; and
 2         5.     Count Two (Title VII – Retaliation) of Graci’s Cross-Claim.
 3         IT IS FURTHER ORDERED that Defendants Michael Graci and Deborah
 4   Ostreicher, and Counter-Defendant Christina Madsen are dismissed from this action.
 5         Dated this 14th day of July, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
